ATTORNEY GRIEVANCE COMMISSION                                                            *     IN THE
  OF MARYLAND                                                                                  COURT OF APPEALS
                                                                                         *     OF MARYLAND

                                                                                         *     Misc. Docket AG No. 33
v.
                                                                                         *     September Term, 2019
JOHN WINFIELD TURNER
                                                                                         *

                                                                                   ORDER

                      UPON CONSIDERATION of the Joint Petition of the Attorney Grievance

Commission of Maryland and the Respondent, John Winfield Turner, to disbar the

Respondent from the practice of law pursuant to Maryland Rule 19-736 for violations

of Rules 8.4 (a), (b) and (d) of the Maryland Attorneys’ Rules of Professional Conduct,

and the record herein, it is this 24th day of October 2019,

                      ORDERED, by the Court of Appeals of Maryland, that the Respondent, John

Winfield Turner, be, and he hereby is, disbarred from the practice of law in the State of

Maryland, effective immediately; and it is further

                      ORDERED, that the Clerk of this Court shall strike the name of John Winfield

Turner from the register of attorneys in the Court and certify that fact to the trustees of the

Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in

this State in accordance with Maryland Rule 19-761(b).



 Pursuant to Maryland Uniform Electronic Legal
                                                                                   /s/ Robert N. McDonald
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.   Senior Judge
                            2019-10-24 14:43-04:00




Suzanne C. Johnson, Clerk